TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2016



                                      NO. 03-16-00097-CV


                                        J. L. S., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s judgment in a suit affecting a parent and child relationship

signed July 7, 2015 and an order denying a request for de novo review signed by the trial court

on January 25, 2016. Having reviewed the record and the parties’ arguments it appears that the

Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.